DETAILED ACTION
Claims 1-9 and 39-52 are pending, and claims 1-9 are currently under review.
Claims 39-52 are withdrawn.
Claims 10-38 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 1/13/2021 is acknowledged.
Claims 39-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/855,439, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 2-3 specifically recite ribbon and wire geometries, respectively.  The aforementioned provisional application does not appear to teach any of these limitations.  Therefore, claims 2-3 will not receive priority benefit of provisional application 61/855,439.

Claim Objections
Claim 4 is objected to because of the following informalities:  The recitation of “wherein performing stress annealing” should be corrected to recite “wherein tuning, based on the magnitude of stress applied during annealing…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation that the amorphous precursor comprising a material that is “substantially without crystals not exceeding 20% volume fraction.”  This is indefinite because the recitation of a double negative “without crystals not exceeding…” is not clear to the examiner.  Does the instant claim merely require an amorphous precursor with a crystallization ratio of less than 20%?  Or does the instant claim require crystals exceeding 20% volume fraction?  The examiner interprets the instant claim to be met by either interpretation according to broadest reasonable interpretation.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites the limitation "wherein modification of the geometry…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that independent claim 1 upon which claim 6 depends does not recite “modification of the geometry.”  The examiner interprets this recitation to refer to “controlling nano-crystallization in one or more geometries” as claimed.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 6,425,960).
Regarding claim 1, Yoshizawa et al. discloses a method of manufacturing a soft magnetic alloy [abstract]; wherein said method includes the steps of providing an amorphous starting material in an amorphous state by a single roll casting method; and heat treating said amorphous starting material a plurality of times under tensile stress or pressure to form a nanocrystalline soft magnet alloy with imparted magnetic anisotropy [col.5 ln.4-16, col.6 ln.1-20, col.7 ln.46-53, col.8 ln.21-31].  Since Yoshizawa et al. is silent regarding any amount of crystallization in the starting amorphous material, the examiner submits that said starting amorphous material would have been recognized by one of ordinary skill to be entirely amorphous (ie. 0 percent crystallinity) absent a specific teaching to 
Regarding claim 2, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. further discloses forming a rolled sheet having a thickness of 25 micrometers or less [col.2 ln.48-67].  The examiner reasonably considers said alloy sheet of Yoshizawa et al. to meet the claimed limitation of a ribbon.  The examiner further notes that the overlap between the disclosed thickness of Yoshizawa et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, Yoshizawa et al. discloses the method of claim 1 (see previous).  As stated previously, Yoshizawa et al. teaches heat treatment while applying tensile stress, which the examiner reasonably considers to meet the claimed limitation of applying stress at an annealing temperature in direct tension [col.8 ln.22-31].
Regarding claim 6, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. further teaches that heat treatment causes the crystal grains to be made to be fine (ie. smaller), which the examiner reasonably interprets the meet the limitation of “modification of a size of the nanocrystals” [col.5 ln.35-42].
Regarding claim 7, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. further teaches using the soft magnetic alloy for a magnetic sensor [col.8 ln.61-64].
Regarding claim 8, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. further teaches adjusting the alloy composition and annealing parameters to adjust magnetic properties such as anisotropy and permeability [col.5 ln.35-44, col.7 ln.54-62].
Regarding claim 9, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. further teaches that the material can be a Co-based material having a composition of Co100-x-yMxXy, wherein M is a transition metal and X is at least one of Si, B, Ga, Ge, P and C [col.5 ln.4-15].  The examiner notes that the aforementioned compositional formula of Yoshizawa et al. results in an alloy composition that overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 6,425,960) in view of Chiriac et al. (US 6,270,591).
Regarding claim 3, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. does not expressly teach a wire geometry having a .
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 6,425,960) in view of Senno et al. (US 4,288,260).
Regarding claim 5, Yoshizawa et al. discloses the method of claim 1 (see previous).  Yoshizawa et al. does not expressly teach that stress annealing by applying heat through a thermal block in contact with the precursor or using a feedback system to adjust annealing temperature or tension as claimed.  Senno et al. discloses an apparatus and method for stress annealing amorphous alloy ribbons to initiate crystallization of said amorphous alloys and impart magnetic anisotropy in an efficient, in-line manner [abstract, 0022, 0031-33, 0103]; wherein said method includes stress annealing by direct contact with heating rollers (1, 11) in addition to a temperatures sensor (50, 52) to measure the alloy temperature and adjust annealing temperature accordingly [0202, 0294, fig.24].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Yoshizawa et al. by utilizing the apparatus of Senno et al., including .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, and 12 of copending Application No. 15/205,217 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner submits .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/NICHOLAS A WANG/Examiner, Art Unit 1734